DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by  US 2019/0096633 A1 by Pankratz et al. (Pankratz)

Regarding claim 1, Pankratz teaches an ignition method of a plasma chamber (220 in Fig. 2) comprising steps (steps corresponding to the timing diagram Fig. 3A illustrates the changing of a voltage during a plasma ignition sequence, see para [0012]) of:

(a) starting softly an ignition voltage to a first voltage (see Fig. 3A where the starting offset voltage applied to the chamber being the first voltage being a negative voltage below zero volt, see para [(0029]) wherein the ignition voltage is a DC voltage (see varying DC voltage applied to the chamber 220 through the operation of the switching device, see para [0028)),

(b) decreasing the magnitude of the ignition voltage to a second voltage (the timing diagram Fig. 3A the second voltage being -1975 V as shown in Fig. 3A) after a first ignition time (duration from the time 0 to the time when the voltage decreased to -1975),

(c) increasing the magnitude of the ignition voltage to the first voltage after a second ignition time (after first T2 Dwell Time, the voltage increases from the second voltage -1975 v to the first voltage O v, where the latter of the magnitude of the first voltage being OV and the former first voltage being the negative below zero volts after the first T1 ), and

(d) repeating the step (b) and the step (c) until the ignition is successful (repeating until ignition is detected, see para [0030]),

wherein the latter of the magnitude of the first voltage is different from the former of the magnitude of the first voltage (the latter being -1975v while former being the negative below zero volts after the first T1), or the latter of the magnitude of the second voltage is different from the former of the magnitude of the second voltage (the second voltage limitation being an alternative of the first voltage condition, i.e. OR condition where the first voltage condition is met since the former first voltage is different from the latter first voltage).

Regarding claim 2, Pankratz et al. teaches the ignition method of the plasma chamber in claim 1, wherein a ratio between the first ignition time continued with the first voltage and the second ignition time continued with the second voltage is adjustable (the control 250 in Fig. 2 sets T1 to be 1400 usec and T2 to be 1300 usec, where the ratio of T1 and T2 is adjusted, see para [0032]).

Regarding claim 3, Pankratz et al. teaches the ignition method of the plasma chamber in claim 1, wherein when the ignition voltage is negative (when the voltage is the first voltage being a negative voltage below zero volt), the magnitude of the first voltage is greater than the magnitude of the second voltage (the second voltage being -1975 v such that the first voltage being a negative voltage below zero volt is greater than-1975v).

Regarding claim 4, Pankratz et al. teaches the ignition method of the plasma chamber in claim 3, wherein when in the repeating step (repeating until ignition is detected), the latter of the magnitude of the first voltage is less than the former of the magnitude of the first voltage (at the last sequence in Fig. 3A, the latter first voltage at the plasma ignition T3 is less than the previous first voltage of OV).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pankratz et al. as applied to claim 1 .

Regarding claim 5, Pankratz et al. teaches the ignition method of the plasma in claim 1, where the ignition voltage applied to the chamber 220 may vary between a higher voltage and a lower voltage (see para [0033]), but does not teach the specific of the latter of the magnitude of the second voltage is greater than the former of the magnitude of the second voltage in the repeating step.

However, it would have been obvious one having ordinary skill in art before the effective filing date of the claimed invention to utilize Pankratz et al. teaching of ignition voltage being varied between higher and a lower voltage such that the latter of the magnitude of the second voltage is greater that the former of the magnitude of the second voltage in the repeating step, since it is been held that where the general condition of a claim are disclosed in the prior art, i.e. Pankratz et al. teaches the ignition voltage can be varied between higher and a lower voltage, discovering the optimum or workable ranges involves only routine skill in the art.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the latter of the magnitude of the second voltage is set to be greater than the former of the magnitude of the second voltage.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over   as applied to claims above, and further in view of  Pankratz et al. in view of Gonzalez et al. (US Pat No. 7,115,185).

Regarding claim 9, Pankratz et al. teaches an ignition method of a plasma chamber (220 in Fig. 2) comprising steps (steps corresponding to the timing diagram Fig. 3A illustrates the changing of a voltage during a plasma ignition sequence, see para [0012)) of:
(a’) starting softly an ignition voltage to a first voltage (see Fig. 3A where the starting offset voltage applied to the chamber being the first voltage being a negative voltage below zero volt, see para [(0029]) wherein the ignition voltage is a DC voltage (see varying DC voltage applied to the chamber 220 through the operation of the switching device, see para [0028)),

(b’) decreasing the magnitude of the ignition voltage to a second voltage (the timing diagram Fig. 3A the second voltage being -1975 V as shown in Fig. 3A) after a first ignition time (duration from the time 0 to the time when the voltage decreased to -1975),

(c’) increasing the magnitude of the ignition voltage to the first voltage after a second ignition time (after first T2 Dwell Time, the voltage increases from the second voltage -1975 v to the first voltage O v, where the latter of the magnitude of the first voltage being OV and the former first voltage being the negative below zero volts after the first T1 ), and

 (d’) repeating the step (b’) and the step (c’) until the ignition is successful (repeating until ignition is detected, see para [0030}), but does not teach the ignition voltage is a sinusoidal-wave voltage.

However, Gonzalez et al. teaches the plasma chamber excitation using CW waveform shown in Figs. 4A and 4 in place of the high and low amplitude pulses as shown in Fig. 2A and 2B in order to reduce the amount of power consumption (see col. 2, lines 39-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sinusoidal waveform of Gonzalez et al. in place of the DC pulsed signal of Pankratz et al. for the purpose of saving power consumption.

Regarding claim 10, Pankratz et al. in view of Gonzalez et al. teaches the ignition method of the plasma chamber in claim 9, wherein when the ignition voltage is negative (when the voltage is the first voltage being a negative voltage below zero volt), the magnitude of the first voltage is greater than the magnitude of the second voltage (the second voltage being - 1975 v such that the first voltage being a negative voltage below zero volt is greater than- 1975v).

Regarding claim 11, Pankratz et al. in view of Gonzalez et al. teaches the ignition method of the plasma chamber in claim 9, wherein when in the repeating step (repeating until ignition is detected), the latter of the magnitude of the first voltage is less than the former of the magnitude of the first voltage (at the last sequence in Fig. 3A, the latter first voltage at the plasma ignition T3 is less than the previous first voltage of OV).

Regarding claim 12, Pankratz et al. in view of Gonzalez et al. teaches the ignition method of the plasma in claim 9, where the ignition voltage applied to the chamber 220 may vary between a higher voltage and a lower voltage (see para [0033]), but does not teach the specific of the latter of the magnitude of the second voltage is greater than the former of the magnitude of the second voltage in the repeating step.


However, it would have been obvious one having ordinary skill in art before the effective filing date of the claimed invention to utilize Pankratz et al. teaching of ignition voltage being varied between higher and a lower voltage such that the latter of the magnitude of the second voltage is greater that the former of the magnitude of the second voltage in the repeating step, since it is been held that where the general condition of a claim are disclosed in the prior art, i.e. Pankratz et al. teaches the ignition voltage can be varied between higher and a lower voltage, discovering the optimum or workable ranges involves only routine skill in the art.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the latter of the magnitude of the second voltage is set to be greater than the former of the magnitude of the second voltage.

Conclusion

Claims 1-5, 9-12 are rejected over prior art.

Claims 6-8 are cancelled by applicant.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        10/22/2022